                                                                   Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38                  Desc
                                                                                        Request for Judicial Notice Page 1 of 61


                                                                     1   Michael B. Reynolds (SBN 174534)
                                                                         mreynolds@swlaw.com
                                                                     2   Andrew B. Still (SBN 312444)
                                                                         astill@swlaw.com
                                                                     3   SNELL & WILMER L.L.P.
                                                                         600 Anton Blvd, Suite 1400
                                                                     4   Costa Mesa, California 92626-7689
                                                                         Telephone: 714.427.7000
                                                                     5   Facsimile:     714.427.7799
                                                                         Attorneys for Defendant California Physicians’ Service
                                                                     6   dba Blue Shield of California
                                                                     7                                UNITED STATES BANKRUPTCY COURT
                                                                                          CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                     8
                                                                          In re:                                      Lead Case No. 2:18-bk-20151-ER
                                                                     9
                                                                          VERITY HEALTH SYSTEM OF                           Jointly Administered With:
                                                                    10    CALIFORNIA, INC., et al.,                         Case No.: 2:18-bk-20162-ER
                                                                                                                            Case No.: 2:18-bk-20163-ER
                                                                    11                    Debtors and Debtors In            Case No.: 2:18-bk-20164-ER
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                          Possession.                       Case No.: 2:18-bk-20165-ER
                                  600 ANTON BLVD, SUITE 1400




                                                                    12                                                      Case No.: 2:18-bk-20167-ER
                                                                                                                            Case No.: 2:18-bk-20168-ER
                      LAW OFFICES




                                                                    13    Affects:                                          Case No.: 2:18-bk-20169-ER
             L.L.P.




                                                                                                                            Case No.: 2:18-bk-20171-ER
                                                                    14        All Debtors                                   Case No.: 2:18-bk-20172-ER
                                                                                                                            Case No.: 2:18-bk-20173-ER
                                                                    15        Verity Health System of California, Inc.      Case No.: 2:18-bk-20175-ER
                                                                              O’Connor Hospital                             Case No.: 2:18-bk-20176-ER
                                                                    16        Saint Louise Regional Hospital                Case No.: 2:18-bk-20178-ER
                                                                              St. Francis Medical Center                    Case No.: 2:18-bk-20179-ER
                                                                    17        St. Vincent Medical Center                    Case No.: 2:18-bk-20180-ER
                                                                              Seton Medical Center                          Case No.: 2:18-bk-20181-ER
                                                                    18        O'Connor Hospital Foundation
                                                                              Saint Louise Regional Hospital Foundation     Chapter 11 Cases
                                                                    19        St. Francis Medical Center of Lynwood
                                                                              Foundation                                    Adv. No. 2:20-ap-01575-ER
                                                                    20        St. Vincent Foundation
                                                                              St. Vincent Dialysis Center, Inc.             Request for Judicial Notice in Support
                                                                    21        Seton Medical Center Foundation               of Blue Shield of California’s Motion to:
                                                                              Verity Business Services                      (1) Dismiss Claims for Turnover,
                                                                    22        Verity Medical Foundation                     Violation of the Automatic Stay and
                                                                              Verity Holdings, LLC                          Unjust Enrichment; and
                                                                    23        De Paul Ventures, LLC
                                                                              De Paul Ventures - San Jose Dialysis, LLC     (2) Compel Arbitration and Stay
                                                                    24                                                      Adversary Proceeding
                                                                                          Debtors and Debtors In            Hearing Information:
                                                                    25                    Possession.                       Date:       November 24, 2020
                                                                                                                            Time:       11:00 a.m.
                                                                    26                                                      Courtroom: 1568
                                                                                                                            Address:    255 East Temple Street
                                                                    27                                                                  Los Angeles, CA 90012
                                                                    28


                                                                                                                      -1-                REQUEST FOR JUDICIAL NOTICE
                                                                         4817-7817-8000
                                                                   Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38                                         Desc
                                                                                        Request for Judicial Notice Page 2 of 61


                                                                     1       ST. VINCENT MEDICAL CENTER, a
                                                                             California nonprofit public benefit
                                                                     2       corporation, SETON MEDICAL CENTER, a
                                                                     3       California nonprofit public benefit
                                                                             corporation, O’CONNOR HOSPITAL, a
                                                                     4       California nonprofit public benefit
                                                                             corporation, and SAINT LOUISE
                                                                     5       REGIONAL HOSPITAL, a California
                                                                             nonprofit public benefit corporation,
                                                                     6
                                                                                              Plaintiffs,
                                                                     7

                                                                     8               v.

                                                                     9       CALIFORNIA PHYSICIANS’ SERVICE dba
                                                                             BLUE SHIELD OF CALIFORNIA, a
                                                                    10       California nonprofit public benefit
                                                                             corporation,
                                                                    11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                              Defendant.
                                  600 ANTON BLVD, SUITE 1400




                                                                    12
                      LAW OFFICES




                                                                    13
             L.L.P.




                                                                    14              Pursuant to Federal Rule of Evidence 201, defendant California Physicians’ Service dba

                                                                    15   Blue Shield of California (“Blue Shield”), respectfully requests this Court take judicial notice of

                                                                    16   the following documents in connection with its concurrently-filed Motion to (1) Dismiss Claims

                                                                    17   for Turnover, Violation of the Automatic Stay and Unjust Enrichment, and (2) Compel

                                                                    18   Arbitration and Stay Adversary Proceeding, in the above-captioned adversary proceeding:

                                                                    19              1.       Demand for Arbitration dated February 7, 2013, made by Seton Medical Center

                                                                    20   and O’Connor Hospital against Blue Shield, attached hereto as Exhibit 1.

                                                                    21              2.       Demand for Arbitration dated May 21, 2014, made by Daughters of Charity Health

                                                                    22   System dba O’Connor Hospital and Seton Medical Center against Blue Shield, attached hereto as

                                                                    23   Exhibit 2.

                                                                    24              3.       Demand for Arbitration dated December 15, 2014, made by Daughters of Charity,

                                                                    25   et al. against 1 Blue Shield, attached hereto as Exhibit 3.

                                                                    26

                                                                    27

                                                                    28
                                                                         1
                                                                             The “facilities” identified on this arbitration demand include Saint Louise, Seton, St. Vincent and O’Connor.

                                                                                                                                    -2-                    REQUEST FOR JUDICIAL NOTICE
                                                                         4817-7817-8000
                                                                   Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38           Desc
                                                                                        Request for Judicial Notice Page 3 of 61


                                                                     1   Dated: October 30, 2020                Respectfully submitted,
                                                                     2                                          SNELL & WILMER L.L.P.
                                                                     3
                                                                                                                By:    /s/ Michael B. Reynolds
                                                                     4                                                Michael B. Reynolds
                                                                                                                      Andrew B. Still
                                                                     5                                                Attorneys for California Physicians’
                                                                                                                      Service, dba Blue Shield of California
                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                    12
                      LAW OFFICES




                                                                    13
             L.L.P.




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                                                             -3-                 REQUEST FOR JUDICIAL NOTICE
                                                                         4817-7817-8000
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 4 of 61




              Exhibit 1



                                     -4-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 5 of 61




                                     -5-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 6 of 61




                                     -6-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 7 of 61




                                     -7-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 8 of 61




                                     -8-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                     Request for Judicial Notice Page 9 of 61




                                     -9-
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 10 of 61




                                    - 10 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 11 of 61




                                    - 11 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 12 of 61




                                    - 12 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 13 of 61




                                    - 13 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 14 of 61




                                    - 14 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 15 of 61




                                    - 15 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 16 of 61




                                    - 16 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 17 of 61




                                    - 17 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 18 of 61




                                    - 18 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 19 of 61




                                    - 19 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 20 of 61




                                    - 20 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 21 of 61




                                    - 21 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 22 of 61




                                    - 22 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 23 of 61




                                    - 23 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 24 of 61




                                    - 24 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 25 of 61




                 Exhibit 2



                                    - 25 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 26 of 61




                                    - 26 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 27 of 61




                                    - 27 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 28 of 61




                                    - 28 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 29 of 61




                                    - 29 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 30 of 61




                                    - 30 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 31 of 61




                                    - 31 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 32 of 61




                                    - 32 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 33 of 61




                                    - 33 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 34 of 61




                                    - 34 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 35 of 61




                                    - 35 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 36 of 61




                                    - 36 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 37 of 61




                                    - 37 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 38 of 61




                                    - 38 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 39 of 61




                                    - 39 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 40 of 61




                                    - 40 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 41 of 61




                                    - 41 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 42 of 61




                                    - 42 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 43 of 61




                                    - 43 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 44 of 61




                                    - 44 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 45 of 61




                                    - 45 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 46 of 61




                                    - 46 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 47 of 61




                                    - 47 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 48 of 61




                                    - 48 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 49 of 61




                Exhibit 3



                                    - 49 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 50 of 61




                                    - 50 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 51 of 61




                                    - 51 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 52 of 61




                                    - 52 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 53 of 61




                                    - 53 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 54 of 61




                                    - 54 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 55 of 61




                                    - 55 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 56 of 61




                                    - 56 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 57 of 61




                                    - 57 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 58 of 61




                                    - 58 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 59 of 61




                                    - 59 -
Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38   Desc
                    Request for Judicial Notice Page 60 of 61




                                    - 60 -
        Case 2:20-ap-01575-ER Doc 13-1 Filed 10/30/20 Entered 10/30/20 13:54:38                                                          Desc
                            Request for Judicial Notice Page 61 of 61



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
600 Anton Boulevard, Suite 1400, Costa Mesa, CA 92626-7689.

A true and correct copy of the foregoing document entitled (specify): Request for Judicial Notice in Support of Blue
Shield of California’s Motion to: (1) Dismiss Claims for Turnover, Violation of the Automatic Stay and Unjust
Enrichment; and (2) Compel Arbitration and Stay Adversary Proceeding; Memorandum of Points and Authorities

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    x Steven J Kahn skahn@pszyjw.com
    x Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
    x United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 30, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express:

The Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560/Crtrm 1568
Los Angeles, California 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2020                         Kelley Nestuk                                         /s/ Kelley Nestuk
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
